Case 1:19-cr-10195-WGY Document 56-5 Filed 06/22/20 Page 1 of 32

EXHIBIT C
Case 1:19-cr-10195-WGY Document 56-5 Filed 06/22/20 Page 2 of 32

DEPARTMENT OF HOMELAND SECURITY

HOMELAND SECURITY INVESTIGATIONS
INCIDENT REPORT
OFFICIAL USE ONLY | LAW ENFORCEMENT SENSITIVE

ma Page 1 of 31
Search Warrant Execution and Criminal Arrest of
Haoyang YU

   

 

Incident Overview

 

Topic/Title Search Warrant Execution and Criminal Arrest of Haoyang YU

 

 

 

 

a - SEIZURE-ARREST

 

Conveyance Type

Type

N - NO TRANSPORTATION INVOLVED

 

Seizure Date

06/14/2019 10:00

 

Contributing Info Indicator

Yes

 

Contributing Info

a - CBP - INSPECTION ENFORCEMENT TEAM

 

 

 

 

Occurence Date and Time

 

 

06/14/2019 10:00

 

 

Arrest Details

 

 

 

 

 

 

 

 

 

 

Arrest Date 06/14/2019 10:00
Arrest? Yes
Indictment? Yes
Arrest Type Cc - CRIMINAL
Case Number Case Title EAGLE Event Number Date Approved

la TRICON MMIC & Haoyang YU Not Specified 6/17/2019
OFFICIAL USE ONLY | LAW ENFORCEMENT SENSITIVE

This document is loaned to you for official use only and remains the property of the Department of Homeland Secu AM RRFer request for
disclosure of this document or information contained herein should be referred to HS! Headquarters together with a copy of the document.
Case 1:19-cr-10195-WGY Document 56-5 Filed 06/22/20 Page 3 of 32

DEPARTMENT OF HOMELAND SECURITY
HOMELAND SECURITY INVESTIGATIONS
INCIDENT REPORT
OFFICIAL USE ONLY | LAW ENFORCEMENT SENSITIVE

Arrest Location

Location N - NON-BORDER
Description Residence of Haoyang YU

   

 

 

 

Arrest Category

Category O - OTHER
Other Theft of Trade Secrets and Export violations

 

 

 

 

Seizure Details

 

Seizing Agency
Agency/Unit/Group HSI - HS! Special Agent

 

Seizing Participating Agency
Agency/Unit/Group CSI - CBP, OFFICER

 

Seizing Participating Agency
Agency/Unit/Group DOC - DEPARTMENT OF COMMERCE

 

Seizing Participating Agency
Agency/Unit/Group FBI - FEDERAL BUREAU OF INVESTIGATION

 

Seizing Participating Agency

 

 

 

Agency/Unit/Group HSI - HSI Special Agent

 

Violator Information

 

 

 

 

 

 

 

 

 

 

 

 

Violator Type INDIVIDUAL
Suspect Name

Last YU

First Haoyang
Date of Birth lz
Gender

Gender M - MALE
Race A - ASIAN
Hispanic indicator N - NOT OF HISPANIC OR LATINO ORIGIN

Case Number Case Title EAGLE Event Number Date Approved

Eze TRICON MMIC & Haoyang YU Not Specified 6/17/2019

OFFICIAL USE ONLY | LAW ENFORCEMENT SENSITIVE
This document is loaned to you for official use only and remains the property of the Department of Homeland Secuby AM RRer request for
disclosure of this document or information contained herein should be referred to HSI Headquarters together with a copy of the document.
Case 1:19-cr-10195-WGY Document 56-5 Filed 06/22/20 Page 4 of 32

DEPARTMENT OF HOMELAND SECURITY

HOMELAND SECURITY INVESTIGATIONS
INCIDENT REPORT

OFFICIAL USE ONLY | LAW ENFORCEMENT SENSITIVE

a Page 3 of 31

Citizenship

   

 

 

Country USA - United States

 

 

 

 

Incident Address

 

 

Address Type

Type H - HOME/RESIDENCE
Address

Address 8 Plainfield Street

City Lexington

State MA - MASSACHUSETTS

Postal Code 02421

Country USA - United States

 

 

 

 

Arresting Agent

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Arresting Agency
Agency/Unit/Group HSI - Homeland Security Investigations
Agent Name
Last Andersen, Thomas
Job Title SPECIAL AGENT
Arresting Participating Agency
Agency/Unit/Group CSI - CBP, OFFICER
Arresting Participating Agency
Agency/Unit/Group DOC - DEPARTMENT OF COMMERCE
Air & Marine Participation No
Violation Statistics
Violation 18USC1832 - THEFT OF TRADE SECRETS
Case Number Case Title EAGLE Event Number Date Approved

Ra TRICON MMIC & Haoyang YU Not Specified 6/17/2019
OFFICIAL USE ONLY | LAW ENFORCEMENT SENSITIVE

This document is loaned to you for official use only and remains the property of the Department of Homeland SecubQl AM RAer request for
disclosure of this document or information contained herein should be referred to HSI Headquarters together with a copy of the document.
Case 1:19-cr-10195-WGY Document 56-5 Filed 06/22/20 Page 5 of 32

DEPARTMENT OF HOMELAND SECURITY Gentrts

Phalataenny

HOMELAND SECURITY INVESTIGATIONS
INCIDENT REPORT
OFFICIAL USE ONLY | LAW ENFORCEMENT SENSITIVE

Arrest Statistic

   

 

 

Type AR - ARREST
Counts 12

Date june 14, 2019
Status Approved

 

Indictment Statistic

 

 

Type IN - INDICTMENT/INFORMATION
Counts 12
Date June 11, 2019
Status Approved
Violation 18USC554 - SMUGGLING GOODS FROM THE UNITED STATES

 

Arrest Statistic

Type AR - ARREST
Counts 3

Date june 14, 2019
Status Approved

 

Indictment Statistic

Type IN - INDICTMENT/INFORMATION
Counts 3

Date June 11, 2019

Status Approved

 

 

 

 

Seizure Line Item Statistics

 

incident Line item Number 1

 

incident Sub-Line Item Number 0000

 

Line item Type

 

 

 

 

 

 

 

 

 

Category OTH - General MDS/Other
Type CEL - Mobile Comm Devices
Quantity 1
Unit of Measure EA - UNITS
Domestic Estimated Value 500
Case Number Case Title EAGLE Event Number Date Approved
poe TRICON MMIC & Haoyang YU Not Specified 6/17/2019

OFFICIAL USE ONLY | LAW ENFORCEMENT SENSITIVE

This document is loaned to you for official use only and remains the property of the Department of Homeland Seculy AW RR Sr request for
disclosure of this document or information contained herein should be referred to HSI Headquarters together with a copy of the document.
Case 1:19-cr-10195-WGY Document 56-5 Filed 06/22/20 Page 6 of 32

DEPARTMENT OF HOMELAND SECURITY

HOMELAND SECURITY INVESTIGATIONS
INCIDENT REPORT

   

 

OFFICIAL USE ONLY | LAW ENFORCEMENT SENSITIVE

Page 5 of 31

 

Line item Description

Apple iPhone 128gb YU

 

Property Legal Status

EV - Evidence - Single Status

 

Property Physical Status

HE - Held by Customs

 

Seizure Statistic

 

 

 

Type SZ - SEIZURE
Date june 14, 2019
Status Approved
Incident Line Item Number 2
Incident Sub-Line Item Number 0000

 

Line Item Type

 

 

 

Category OTH - General MDS/Other
Type CEL - Mobile Comm Devices
Quantity 1
Unit of Measure EA - UNITS
Domestic Estimated Value 200

 

Line Item Description

Nokia phone from Room T

 

Property Legal Status

EV - Evidence - Single Status

 

Property Physical Status

HE - Held by Customs

 

Seizure Statistic

 

 

 

Type SZ - SEIZURE
Date June 14, 2019
Status Approved
Incident Line Item Number 3
Incident Sub-Line Item Number 0000

 

Line Item Type

Category
Type

 

OTH - General MDS/Other
CEL - Mobile Comm Devices

 

 

 

 

Case Number

This document is loaned to you for official use only and remains the property of the Department of Homeland Secuby AW Ritiher request for
disclosure of this document or information contained herein should be referred to HS! Headquarters together with a copy of the document.

Case Title
TRICON MMIC & Haoyang YU

EAGLE Event Number
Not Specified

OFFICIAL USE ONLY | LAW ENFORCEMENT SENSITIVE

Date Approved
6/17/2019

 
Case 1:19-cr-10195-WGY Document 56-5 Filed 06/22/20 Page 7 of 32

DEPARTMENT OF HOMELAND SECURITY
HOMELAND SECURITY INVESTIGATIONS

 

 

INCIDENT REPORT
OFFICIAL USE ONLY | LAW ENFORCEMENT SENSITIVE

 

 

 

 

po Page 6 of 31
Quantity 1
Unit of Measure EA - UNITS
Domestic Estimated Value 200

 

Line Item Description

Gold iPad from Room O

 

Property Legal Status

EV - Evidence - Single Status

 

Property Physical Status

HE - Held by Customs

 

Seizure Statistic

 

 

 

Type SZ - SEIZURE
Date june 14, 2019
Status Approved
Incident Line Item Number 4
Incident Sub-Line Item Number 0000

 

Line Item Type

 

 

 

Category OTH - General MDS/Other
Type CEL - Mobile Comm Devices
Quantity 1
Unit of Measure EA - UNITS
Domestic Estimated Value 200

 

Line Item Description

Samsung tablet from Room O

 

Property Legal Status

EV - Evidence - Single Status

 

Property Physical Status

HE - Held by Customs

 

Seizure Statistic

 

 

 

 

 

 

 

Type SZ - SEIZURE
Date June 14, 2019
Status Approved
Incident Line Item Number 5
Case Number Case Title EAGLE Event Number Date Approved

This document is loaned to you for official use only and remains the property of the Department of Homeland Secubiys AM RARAEr request for
disclosure of this document or information contained herein should be referred to HSI Headquarters together with a copy of the document.

TRICON MMIC & Haoyang YU

Not Specified

OFFICIAL USE ONLY | LAW ENFORCEMENT SENSITIVE

6/17/2019

 
Case 1:19-cr-10195-WGY Document 56-5 Filed 06/22/20 Page 8 of 32

 

 

DEPARTMENT OF HOMELAND SECURITY
HOMELAND SECURITY INVESTIGATIONS

INCIDENT REPORT

OFFICIAL USE ONLY | LAW ENFORCEMENT SENSITIVE

re

pores

 

Page 7 of 31

 

Incident Sub-Line Item Number

0000

 

Line Item Type

 

 

 

Category OTH - General MDS/Other
Type CEL - Mobile Comm Devices
Quantity 1
Unit of Measure EA - UNITS
Domestic Estimated Value 200

 

Line Item Description

Gray iPhone from Room O

 

Property Legal Status

EV - Evidence - Single Status

 

Property Physical Status

HE - Held by Customs

 

Seizure Statistic

 

 

 

Type SZ - SEIZURE
Date june 14, 2019
Status Approved
Incident Line Item Number 6
incident Sub-Line ltem Number 0000

 

Line Item Type

 

 

 

Category OTH - General MDS/Other
Type CEL - Mobile Comm Devices
Quantity 1
Unit of Measure EA - UNITS
Domestic Estimated Value 200

 

Line Item Description

Silver iPhone from Room O

 

Property Legal Status

EV - Evidence - Single Status

 

 

Property Physical Status

 

HE - Held by Customs

 

 

 

Case Title EAGLE Event Number

Date Approved

 

Case Number
TRICON MMIC & Haoyang YU

OFFICIAL USE ONLY | LAW ENFORCEMENT SENSITIVE
This document is loaned to you for official use only and remains the property of the Department of Homeland Secuhhy AM RAE request for
disclosure of this document or information contained herein should be referred to HSI Headquarters together with a copy of the document.

Not Specified 6/17/2019
Case 1:19-cr-10195-WGY Document 56-5 Filed 06/22/20 Page 9 of 32

DEPARTMENT OF HOMELAND SECURITY

HOMELAND SECURITY INVESTIGATIONS
INCIDENT REPORT
OFFICIAL USE ONLY | LAW ENFORCEMENT SENSITIVE

   

 

Page 8 of 31

 

Seizure Statistic

 

 

 

Type SZ - SEIZURE
Date June 14, 2019
Status Approved
Incident Line Item Number 7
Incident Sub-Line Item Number 0000

 

Line Item Type

 

 

 

Category OTH - General MDS/Other
Type EVD - Evidence
Quantity 1
Unit of Measure EA - UNITS
Domestic Estimated Value 150

 

Line Item Description

Seagate External Drive from Room L.

 

Property Legal Status

EV - Evidence - Single Status

 

Property Physical Status

HE - Held by Customs

 

Seizure Statistic

 

 

 

Type SZ - SEIZURE
Date June 14, 2019
Status Approved
Incident Line Item Number 8
incident Sub-Line Item Number 0000

 

Line Item Type

 

 

 

 

 

Category OTH - General MDS/Other
Type EVD - Evidence
Quantity 1
Unit of Measure EA - UNITS
Domestic Estimated Value 1200

 

 

 

Case Title EAGLE Event Number

Date Approved

 

Case Number
TRICON MMIC & Haoyang YU

OFFICIAL USE ONLY | LAW ENFORCEMENT SENSITIVE
This document is loaned to you for official use only and remains the property of the Department of Homeland Secu Ah RRer request for

Not Specified 6/17/2019

disclosure of this document or information contained herein should be referred to HS] Headquarters together with a copy of the document.
Case 1:19-cr-10195-WGY Document 56-5 Filed 06/22/20 Page 10 of 32

DEPARTMENT OF HOMELAND SECURITY

HOMELAND SECURITY INVESTIGATIONS
INCIDENT REPORT
OFFICIAL USE ONLY | LAW ENFORCEMENT SENSITIVE

   

 

Page 9 of 31

 

Line Item Description

HP Laptop from Room L - 5CD9122ZSH

 

Property Legal Status

EV - Evidence - Single Status

 

Property Physical Status

HE - Held by Customs

 

Seizure Statistic

 

 

 

Type SZ - SEIZURE
Date june 14, 2019
Status Approved
Incident Line Item Number 9
Incident Sub-Line Item Number 0000

 

Line item Type

 

 

 

Category OTH - General MDS/Other
Type EVD - Evidence
Quantity 1
Unit of Measure EA - UNITS
Domestic Estimated Value 1000

 

Line Item Description

Small HP laptop from Room L

 

Property Legal Status

EV - Evidence - Single Status

 

Property Physical Status

HE - Held by Customs

 

Seizure Statistic

 

 

 

Type SZ - SEIZURE
Date june 14, 2019
Status Approved
incident Line Item Number 10
Incident Sub-Line Item Number 0000

 

Line Item Type

Category
Type

 

 

OTH - General MDS/Other
CEL - Mobile Comm Devices

 

 

 

Case Title EAGLE Event Number

Date Approved

 

Case Number
TRICON MMIC & Haoyang YU

OFFICIAL USE ONLY | LAW ENFORCEMENT SENSITIVE
This document is loaned to you for official use only and remains the property of the Department of Homeland secule AWRAer request for
disclosure of this document or information contained herein should be referred to HSI Headquarters together with a copy of the document.

Not Specified 6/17/2019
Case 1:19-cr-10195-WGY Document 56-5 Filed 06/22/20 Page 11 of 32

DEPARTMENT OF HOMELAND SECURITY

HOMELAND SECURITY INVESTIGATIONS
INCIDENT REPORT
OFFICIAL USE ONLY | LAW ENFORCEMENT SENSITIVE

   

 

Page 10 of 31

 

 

 

Quantity 1
Unit of Measure EA - UNITS
Domestic Estimated Value 1200

 

Line Item Description

HP Laptop from Room L - CND731BJ6L

 

Property Legal Status

EV - Evidence - Single Status

 

Property Physical Status

HE - Held by Customs

 

Seizure Statistic

 

 

 

Type SZ - SEIZURE
Date June 14, 2019
Status Approved
Incident Line tem Number 11
Incident Sub-Line Item Number 0000

 

Line Item Type

 

 

 

Category OTH - General MDS/Other
Type EVD - Evidence
Quantity 2
Unit of Measure EA - UNITS
Domestic Estimated Value 50

 

Line Item Description

USB Thumb Drive from Room L

 

Property Legal Status

EV - Evidence - Single Status

 

Property Physical Status

HE - Held by Customs

 

Seizure Statistic

 

 

 

 

 

 

 

 

Type SZ - SEIZURE
Date June 14, 2019
Status Approved
Incident Line Item Number 12
Case Number Case Title EAGLE Event Number Date Approved

TRICON MMIC & Haoyang YU

OFFICIAL USE ONLY | LAW ENFORCEMENT SENSITIVE
This document is loaned to you for official use only and remains the property of the Department of Homeland Secu AM RREREr request for
disclosure of this document or information contained herein should be referred to HSI Headquarters together with a copy of the document.

Not Specified 6/17/2019
Case 1:19-cr-10195-WGY Document 56-5 Filed 06/22/20 Page 12 of 32

DEPARTMENT OF HOMELAND SECURITY

HOMELAND SECURITY INVESTIGATIONS
INCIDENT REPORT
OFFICIAL USE ONLY | LAW ENFORCEMENT SENSITIVE

   

 

Page 11 of 31

 

Incident Sub-Line Item Number

0000

 

Line Item Type

 

 

 

Category OTH - General MDS/Other
Type EVD - Evidence
Quantity 3
Unit of Measure EA - UNITS
Domestic Estimated Value 75

 

Line Item Description

USB Thumb Drive from Room T

 

Property Legal Status

EV - Evidence - Single Status

 

Property Physical Status

HE - Held by Customs

 

Seizure Statistic

 

 

 

Type SZ - SEIZURE
Date june 14, 2019
Status Approved
Incident Line Item Number 13
Incident Sub-Line item Number 0000

 

Line Item Type

 

 

 

Category OTH - General MDS/Other
Type EVD - Evidence
Quantity 1
Unit of Measure EA - UNITS
Domestic Estimated Value 100

 

Line Item Description

Hitachi HDD HD353TDC

 

Property Legal Status

EV - Evidence - Single Status

 

 

Property Physical Status

 

HE - Held by Customs

 

 

 

Case Title EAGLE Event Number

Date Approved

 

Case Number
TRICON MMIC & Haoyang YU

OFFICIAL USE ONLY | LAW ENFORCEMENT SENSITIVE
This document is loaned to you for official use only and remains the property of the Department of Homeland Seculhy AWN Rer request for
disclosure of this document or information contained herein should be referred to HSI Headquarters together with a copy of the document.

Not Specified 6/17/2019
Case 1:19-cr-10195-WGY Document 56-5 Filed 06/22/20 Page 13 of 32

 

 

DEPARTMENT OF HOMELAND SECURITY
HOMELAND SECURITY INVESTIGATIONS

INCIDENT REPORT

OFFICIAL USE ONLY | LAW ENFORCEMENT SENSITIVE

Cea
nce ages

 

Page 12 of 31

 

Seizure Statistic

 

 

 

Type SZ - SEIZURE
Date June 14, 2019
Status Approved
Incident Line Item Number 14
Incident Sub-Line ltem Number 0000

 

Line Item Type

 

 

 

Category OTH - General MDS/Other
Type EVD - Evidence
Quantity 1
Unit of Measure EA - UNITS
Domestic Estimated Value 500

 

Line Item Description

Lenovo 320 Laptop from Room B

 

 

 

Property Legal Status CA - Cancelled
Property Physical Status CA - Cancelled
Seizure Statistic
Type SZ - SEIZURE
Date June 14, 2019
Status Approved

 

Final Statistic

 

 

 

Type CA - CANCELLED
Date June 19, 2019
Status Approved
incident Line Item Number 15
Incident Sub-Line item Number 0000

 

Line Item Type

Category
Type

 

 

OTH - General MDS/Other
EVD - Evidence

 

 

 

Case Title EAGLE Event Number

Date Approved

 

Case Number
TRICON MMIC & Haoyang YU

OFFICIAL USE ONLY | LAW ENFORCEMENT SENSITIVE
This document is loaned to you for official use only and remains the property of the Department of Homeland Secuf! AW RR REr request for
disclosure of this document or information contained herein should be referred to HSI Headquarters together with a copy of the document.

Not Specified 6/17/2019
Case 1:19-cr-10195-WGY Document 56-5 Filed 06/22/20 Page 14 of 32

DEPARTMENT OF HOMELAND SECURITY

HOMELAND SECURITY INVESTIGATIONS
INCIDENT REPORT
OFFICIAL USE ONLY | LAW ENFORCEMENT SENSITIVE

   

 

Page 13 of 31

 

 

 

Quantity 1
Unit of Measure EA - UNITS
Domestic Estimated Value 1

 

Line item Description

Naturalization certificate from Room T

 

Property Legal Status

EV - Evidence - Single Status

 

Property Physical Status

HE - Held by Customs

 

Seizure Statistic

 

 

 

Incident Sub-Line Item Number

Type SZ - SEIZURE
Date june 14, 2019
Status Approved
Incident Line Item Number 16
0000

 

Line item Type

 

 

 

Category OTH - General MDS/Other
Type EVD - Evidence
Quantity 2
Unit of Measure EA - UNITS
Domestic Estimated Value 1

 

Line Item Description

Identity documents from Room T

 

Property Legai Status

EV - Evidence - Single Status

 

Property Physical Status

HE - Held by Customs

 

Seizure Statistic

 

 

 

 

 

 

 

Type SZ - SEIZURE
Date June 14, 2019
Status Approved
Incident Line Item Number 17
Case Number Case Title EAGLE Event Number Date Approved

 

TRICON MMIC & Haoyang YU

OFFICIAL USE ONLY | LAW ENFORCEMENT SENSITIVE

This document is loaned to you for official use only and remains the property of the Department of Homeland SecubtQs AM RAEREr request for
disclosure of this document or information contained herein should be referred to HSI Headquarters together with a copy of the document.

Not Specified 6/17/2019
Case 1:19-cr-10195-WGY Document 56-5 Filed 06/22/20 Page 15 of 32

DEPARTMENT OF HOMELAND SECURITY

HOMELAND SECURITY INVESTIGATIONS
INCIDENT REPORT
OFFICIAL USE ONLY | LAW ENFORCEMENT SENSITIVE

   

 

Page 14 of 31

 

Incident Sub-Line Item Number

0000

 

Line item Type

 

 

 

Category OTH - General MDS/Other
Type EVD - Evidence
Quantity 1
Unit of Measure EA - UNITS
Domestic Estimated Value 1

 

Line Item Description

SS card of Yanzhi CHEN from Room T

 

Property Legal Status

EV - Evidence - Single Status

 

Property Physical Status

HE - Held by Customs

 

Seizure Statistic

 

 

 

Type SZ - SEIZURE
Date June 14, 2019
Status Approved
incident Line Item Number 18
Incident Sub-Line Item Number 0000

 

Line Item Type

 

 

 

Category OTH - General MDS/Other
Type EVD - Evidence
Quantity 1
Unit of Measure EA - UNITS
Domestic Estimated Value 1

 

Line Item Description

SS Card of Haoyang YU from Room T

 

Property Legal Status

EV - Evidence - Single Status

 

Property Physical Status

HE - Held by Customs

 

 

 

 

 

 

EAGLE Event Number
Not Specified 6/17/2019

Case Number Case Title
Ea TRICON MMIC & Haoyang YU
OFFICIAL USE ONLY | LAW ENFORCEMENT SENSITIVE

This document is loaned to you for official use only and remains the property of the Department of Homeland Secuhhy AW RR Rar request for
disclosure of this document or information contained herein should be referred to HS! Headquarters together with a copy of the document.

Date Approved
Case 1:19-cr-10195-WGY Document 56-5 Filed 06/22/20 Page 16 of 32

DEPARTMENT OF HOMELAND SECURITY

HOMELAND SECURITY INVESTIGATIONS
INCIDENT REPORT
OFFICIAL USE ONLY | LAW ENFORCEMENT SENSITIVE

   

 

Page 15 of 31

 

Seizure Statistic

 

 

 

Type SZ - SEIZURE
Date June 14, 2019
Status Approved
Incident Line Item Number 19
Incident Sub-Line Item Number 0000

 

Line Item Type

 

 

 

Category OTH - General MDS/Other
Type EVD - Evidence
Quantity 4
Unit of Measure EA - UNITS
Domestic Estimated Value 1

 

Line Item Description

Chinese ID documents of Haoyang YU

 

Property Legal Status

EV - Evidence - Single Status

 

Property Physical Status

HE - Held by Customs

 

Seizure Statistic

 

 

 

Type SZ - SEIZURE
Date June 14, 2019
Status Approved
Incident Line item Number 20
incident Sub-Line Item Number 0000

 

Line Item Type

 

 

 

 

 

Category OTH - General MDS/Other
Type EVD - Evidence
Quantity 1
Unit of Measure EA - UNITS
Domestic Estimated Value 1

 

 

 

Case Title EAGLE Event Number

Date Approved

 

Case Number
TRICON MMIC & Haoyang YU

OFFICIAL USE ONLY | LAW ENFORCEMENT SENSITIVE

This document is loaned to you for official use only and remains the property of the Department of Homeland Secubty AW RR Rar request for
disclosure of this document or information contained herein should be referred to HSI Headquarters together with a copy of the document.

Not Specified 6/17/2019
Case 1:19-cr-10195-WGY Document 56-5 Filed 06/22/20 Page 17 of 32

DEPARTMENT OF HOMELAND SECURITY sents,

eee ay,

HOMELAND SECURITY INVESTIGATIONS
INCIDENT REPORT
OFFICIAL USE ONLY | LAW ENFORCEMENT SENSITIVE

   

 

Page 16 of 31

 

Line Item Description

US PPT of Haoyang YU from Room T

 

Property Legal Status

EV - Evidence - Single Status

 

Property Physical Status

HE - Held by Customs

 

Seizure Statistic

 

 

 

Type SZ - SEIZURE
Date june 14, 2019
Status Approved
Incident Line Item Number 21
Incident Sub-Line Item Number 0000

 

Line Item Type

 

 

 

Category OTH - General MDS/Other
Type EVD - Evidence
Quantity 3
Unit of Measure EA - UNITS
Domestic Estimated Value 1

 

Line Item Description

Credit Cards from Room J

 

Property Legal Status

EV - Evidence - Single Status

 

Property Physical Status

HE - Held by Customs

 

Seizure Statistic

 

 

 

Type SZ - SEIZURE
Date June 14, 2019
Status Approved
Incident Line Item Number 22
Incident Sub-Line Item Number 0000

 

Line Item Type

Category
Type

 

 

OTH - General MDS/Other
EVD - Evidence

 

 

 

Case Title EAGLE Event Number

Date Approved

 

Case Number
TRICON MMIC & Haoyang YU

OFFICIAL USE ONLY | LAW ENFORCEMENT SENSITIVE
This document is loaned to you for official use only and remains the property of the Department of Homeland Secubhy AM RARE request for
disclosure of this document or information contained herein should be referred to HSI Headquarters together with a copy of the document.

Not Specified 6/17/2019
Case 1:19-cr-10195-WGY Document 56-5 Filed 06/22/20 Page 18 of 32

DEPARTMENT OF HOMELAND SECURITY

HOMELAND SECURITY INVESTIGATIONS
INCIDENT REPORT
OFFICIAL USE ONLY | LAW ENFORCEMENT SENSITIVE

   

 

Page 17 of 31

 

Quantity

2

 

Unit of Measure

EA - UNITS

 

Domestic Estimated Value

1

 

Line item Description

CD-R with unknown data

 

Property Legal Status

EV - Evidence - Single Status

 

Property Physical Status

HE - Held by Customs

 

Seizure Statistic

 

 

 

Type SZ - SEIZURE
Date June 14, 2019
Status Approved
Incident Line Item Number 23
Incident Sub-Line Item Number 0000

 

Line Item Type

 

 

 

Category OTH - General MDS/Other
Type EVD - Evidence
Quantity 1
Unit of Measure EA - UNITS
Domestic Estimated Value 1

 

Line Item Description

Miscellaneous personal documents from Room D

 

Property Legal Status

EV - Evidence - Single Status

 

Property Physical Status

HE - Held by Customs

 

Seizure Statistic

 

 

 

 

 

 

 

Type SZ - SEIZURE
Date june 14, 2019
Status Approved
incident Line ltem Number 24
Case Number Case Title EAGLE Event Number Date Approved

 

TRICON MMIC & Haoyang YU

OFFICIAL USE ONLY | LAW ENFORCEMENT SENSITIVE

This document is loaned to you for official use only and remains the property of the Department of Homeland Secubhy AW OeeRer request for
disclosure of this document or information contained herein should be referred to HSI Headquarters together with a copy of the document.

Not Specified 6/17/2019
Case 1:19-cr-10195-WGY Document 56-5 Filed 06/22/20 Page 19 of 32

 

 

DEPARTMENT OF HOMELAND SECURITY
HOMELAND SECURITY INVESTIGATIONS

INCIDENT REPORT
OFFICIAL USE ONLY | LAW ENFORCEMENT SENSITIVE

  

Page 18 of 31

 

incident Sub-Line Item Number

0000

 

Line Item Type

 

 

 

Category OTH - General MDS/Other
Type EVD - Evidence
Quantity 2
Unit of Measure EA - UNITS
Domestic Estimated Value 1

 

Line Item Description

Credit cards from Room D

 

Property Legal Status

EV - Evidence - Single Status

 

Property Physical Status

HE - Held by Customs

 

Seizure Statistic

 

 

 

Type SZ - SEIZURE
Date June 14, 2019
Status Approved
Incident Line Item Number 25
Incident Sub-Line item Number 0000

 

Line Item Type

 

 

 

Category OTH - General MDS/Other
Type EVD - Evidence
Quantity 4
Unit of Measure EA - UNITS
Domestic Estimated Value 1

 

Line Item Description

Business cards from room T

 

Property Legal Status

EV - Evidence - Single Status

 

 

Property Physical Status

HE - Held by Customs

 

 

 

 

Case Number

This document is loaned to you for official use only and remains the property of the Department of Homeland Secuhs AM RARREr request for
disclosure of this document or information contained herein should be referred to HS! Headquarters together with a copy of the document.

Case Title

TRICON MMIC & Haoyang YU

EAGLE Event Number
Not Specified

OFFICIAL USE ONLY | LAW ENFORCEMENT SENSITIVE

Date Approved
6/17/2019

COE
Vicreenenay

 
Case 1:19-cr-10195-WGY Document 56-5 Filed 06/22/20 Page 20 of 32

DEPARTMENT OF HOMELAND SECURITY
HOMELAND SECURITY INVESTIGATIONS

 

 

INCIDENT REPORT

OFFICIAL USE ONLY | LAW ENFORCEMENT SENSITIVE

 

Page 19 of 31

 

Seizure Statistic

 

 

 

Type SZ - SEIZURE
Date june 14, 2019
Status Approved
Incident Line item Number 26
Incident Sub-Line ltem Number 0000

 

Line Item Type

 

 

 

Category OTH - General MDS/Other
Type EVD - Evidence
Quantity 1
Unit of Measure EA - UNITS
Domestic Estimated Value 1

 

Line Item Description

Business cards of Haoyang YU

 

Property Legal Status

EV - Evidence - Single Status

 

Property Physical Status

HE - Held by Customs

 

Seizure Statistic

 

 

 

Type SZ - SEIZURE
Date june 14, 2019
Status Approved
Incident Line Item Number 27
incident Sub-Line Item Number 0000

 

Line Item Type

 

 

 

 

 

Category OTH - General MDS/Other
Type EVD - Evidence
Quantity 4
Unit of Measure EA - UNITS
Domestic Estimated Value 1

 

 

 

Case Title EAGLE Event Number

Date Approved

 

Case Number
TRICON MMIC & Haoyang YU

OFFICIAL USE ONLY | LAW ENFORCEMENT SENSITIVE

This document is loaned to you for official use only and remains the property of the Department of Homeland secuh! AW RARE request for
disclosure of this document or information contained herein should be referred to HSI Headquarters together with a copy of the document.

Not Specified 6/17/2019
Case 1:19-cr-10195-WGY Document 56-5 Filed 06/22/20 Page 21 of 32

 

 

DEPARTMENT OF HOMELAND SECURITY
HOMELAND SECURITY INVESTIGATIONS

INCIDENT REPORT

OFFICIAL USE ONLY | LAW ENFORCEMENT SENSITIVE

Ces

ig

SOT

 

Page 20 of 31

 

Line Item Description

Miscellaneous business cards from Room T

 

Property Legal Status

EV - Evidence - Single Status

 

Property Physical Status

HE - Held by Customs

 

Seizure Statistic

 

 

 

Type SZ - SEIZURE
Date june 14, 2019
Status Approved
Incident Line Item Number 28
Incident Sub-Line Item Number 0000

 

Line Item Type

 

 

 

Domestic Estimated Value

Category OTH - General MDS/Other
Type EVD - Evidence
Quantity 1
Unit of Measure EA - UNITS
1

 

Line item Description

Notebook from Room B

 

Property Legal Status

EV - Evidence - Single Status

 

Property Physical Status

HE - Held by Customs

 

Seizure Statistic

 

 

 

Type SZ - SEIZURE
Date June 14, 2019
Status Approved
Incident Line Item Number 29
Incident Sub-Line Item Number 0000

 

Line Item Type

Category
Type

 

 

OTH - General MDS/Other
EVD - Evidence

 

 

 

Case Title EAGLE Event Number

Date Approved

 

Case Number
TRICON MMIC & Haoyang YU

OFFICIAL USE ONLY | LAW ENFORCEMENT SENSITIVE
This document is loaned to you for official use only and remains the property of the Department of Homeland Secuhty AW RRer request for
disclosure of this document or information contained herein should be referred to HS} Headquarters together with a copy of the document.

Not Specified 6/17/2019
Case 1:19-cr-10195-WGY Document 56-5 Filed 06/22/20 Page 22 of 32

 

 

DEPARTMENT OF HOMELAND SECURITY
HOMELAND SECURITY INVESTIGATIONS

INCIDENT REPORT

OFFICIAL USE ONLY | LAW ENFORCEMENT SENSITIVE

eee euteney

 

Page 21 of 31

 

 

 

Quantity 1
Unit of Measure EA - UNITS
Domestic Estimated Value 1

 

Line Item Description

Miscellaneous business records from Room L

 

Property Legal Status

EV - Evidence - Single Status

 

Property Physical Status

HE - Held by Customs

 

Seizure Statistic

 

 

 

Type SZ - SEIZURE
Date June 14, 2019
Status Approved
incident Line ltem Number 30
Incident Sub-Line Ittem Number 0000

 

Line Item Type

 

 

 

 

Category OTH - General MDS/Other
Type EVD - Evidence
Quantity 1
Unit of Measure EA - UNITS
Domestic Estimated Value 1
Line Item Description Black Binder

 

Property Legal Status

EV - Evidence - Single Status

 

Property Physical Status

HE - Held by Customs

 

Seizure Statistic

 

 

 

 

 

 

 

 

Type SZ - SEIZURE
Date June 14, 2019
Status Approved
Incident Line Item Number 31
Case Number Case Title EAGLE Event Number Date Approved
Ea TRICON MMIC & Haoyang YU Not Specified 6/17/2019

OFFICIAL USE ONLY | LAW ENFORCEMENT SENSITIVE
This document is loaned to you for official use only and remains the property of the Department of Homeland Seculhy AMAR REr request for
disclosure of this document or information contained herein should be referred to HSI Headquarters together with a copy of the document.
Case 1:19-cr-10195-WGY Document 56-5 Filed 06/22/20 Page 23 of 32

DEPARTMENT OF HOMELAND SECURITY exataty,

VESTIGATIONS "ff

HOMELAND SECURITY INVESTIGATIONS
INCIDENT REPORT
OFFICIAL USE ONLY | LAW ENFORCEMENT SENSITIVE

   

 

Page 22 of 31

 

incident Sub-Line Item Number

0000

 

Line item Type

 

 

 

Category OTH - General MDS/Other
Type EVD - Evidence

Quantity 3

Unit of Measure EA - UNITS

Domestic Estimated Value 1

 

Line Item Description

Black case with Sim cards from Room T

 

Property Legal Status

EV - Evidence - Single Status

 

Property Physical Status

HE - Held by Customs

 

Seizure Statistic

 

 

 

Type SZ - SEIZURE
Date June 14, 2019
Status Approved
Incident Line fttem Number 32
Incident Sub-Line Item Number 0000

 

Line Item Type

 

 

 

Category OTH - General MDS/Other
Type EVD - Evidence
Quantity 1
Unit of Measure EA - UNITS
Domestic Estimated Value 100

 

Line Item Description

Miscellaneous Circuit Boards from Room |

 

Property Legal Status

EV - Evidence - Single Status

 

 

Property Physical Status

 

HE - Held by Customs

 

 

 

Case Title EAGLE Event Number

Date Approved

 

Case Number
TRICON MMIC & Haoyang YU

OFFICIAL USE ONLY | LAW ENFORCEMENT SENSITIVE
This document is loaned to you for official use only and remains the property of the Department of Homeland Secubhy AM eRRer request for
disclosure of this document or information contained herein should be referred to HSI Headquarters together with a copy of the document.

Not Specified 6/17/2019
Case 1:19-cr-10195-WGY Document 56-5 Filed 06/22/20 Page 24 of 32

 

 

DEPARTMENT OF HOMELAND SECURITY
HOMELAND SECURITY INVESTIGATIONS

INCIDENT REPORT

OFFICIAL USE ONLY | LAW ENFORCEMENT SENSITIVE

  

" errs bien ages y
Caceeneied

 

Page 23 of 31

 

Seizure Statistic

 

 

 

Type SZ - SEIZURE
Date June 14, 2019
Status Approved
Incident Line tem Number 33
Incident Sub-Line Item Number 0000

 

Line Item Type

 

 

 

Category OTH - General MDS/Other
Type EVD - Evidence
Quantity 3
Unit of Measure EA - UNITS
Domestic Estimated Value 200

 

Line item Description

MMIC Amplifiers from Room T

 

Property Legal Status

EV - Evidence - Single Status

 

Property Physical Status

HE - Held by Customs

 

Seizure Statistic

 

 

 

Type SZ - SEIZURE
Date June 14, 2019
Status Approved
incident Line Item Number 34
Incident Sub-Line ltem Number 0000

 

Line Item Type

 

 

 

 

 

Category OTH - General MDS/Other
Type EVD - Evidence

Quantity 4

Unit of Measure EA - UNITS

Domestic Estimated Value 40000

 

 

 

Case Title EAGLE Event Number

Date Approved

 

Case Number
TRICON MMIC & Haoyang YU

OFFICIAL USE ONLY | LAW ENFORCEMENT SENSITIVE

This document is loaned to you for official use only and remains the property of the Department of Homeland Seculhy AW RR Rar request for
disclosure of this document or information contained herein should be referred to HSI Headquarters together with a copy of the document.

Not Specified 6/17/2019
Case 1:19-cr-10195-WGY Document 56-5 Filed 06/22/20 Page 25 of 32

DEPARTMENT OF HOMELAND SECURITY
HOMELAND SECURITY INVESTIGATIONS

 

 

INCIDENT REPORT

OFFICIAL USE ONLY | LAW ENFORCEMENT SENSITIVE

 

Page 24 of 31

 

Line item Description

MMIC Wafers from Room L

 

Property Legal Status

EV - Evidence - Single Status

 

Property Physical Status

HE - Held by Customs

 

Seizure Statistic

 

 

 

Type SZ - SEIZURE
Date june 14, 2019
Status Approved
Incident Line Item Number 35
Incident Sub-Line Item Number 0000

 

Line Item Type

 

 

 

Category OTH - General MDS/Other
Type EVD - Evidence
Quantity 2
Unit of Measure EA - UNITS
Domestic Estimated Value 20

 

Line Item Description

Empty Gel-Pack Containers from Room L

 

Property Legal Status

EV - Evidence - Single Status

 

Property Physical Status

HE - Held by Customs

 

Seizure Statistic

 

 

 

Type SZ - SEIZURE
Date june 14, 2019
Status Approved
Incident Line Item Number 36
Incident Sub-Line Item Number 0000

 

Line Item Type

Category
Type

 

 

OTH - General MDS/Other
EVD - Evidence

 

 

 

Case Title EAGLE Event Number

Date Approved

 

Case Number
TRICON MMIC & Haoyang YU

OFFICIAL USE ONLY | LAW ENFORCEMENT SENSITIVE

This document is loaned to you for official use only and remains the property of the Department of Homeland Seculity AM RRREr request for
disclosure of this document or information contained herein should be referred to HS! Headquarters together with a copy of the document.

Not Specified 6/17/2019
Case 1:19-cr-10195-WGY Document 56-5 Filed 06/22/20 Page 26 of 32

DEPARTMENT OF HOMELAND SECURITY
HOMELAND SECURITY INVESTIGATIONS

 

 

INCIDENT REPORT

OFFICIAL USE ONLY | LAW ENFORCEMENT SENSITIVE

 

Page 25 of 31

 

 

 

Quantity 75
Unit of Measure EA - UNITS
Domestic Estimated Value 7500

 

Line Item Description

TRICON MMIC amplifiers

 

Property Legal Status

EV - Evidence - Single Status

 

Property Physical Status

HE - Held by Customs

 

Seizure Statistic

 

 

 

Type SZ - SEIZURE
Date june 14, 2019
Status Approved
Incident Line Item Number 37
Incident Sub-Line Item Number 0000

 

Line Item Type

 

 

 

Category OTH - General MDS/Other
Type EVD - Evidence
Quantity 4
Unit of Measure EA - UNITS
Domestic Estimated Value 1

 

Line Item Description

Win Semiconductor shipping boxes from Room L

 

Property Legal Status

EV - Evidence - Single Status

 

Property Physical Status

HE - Held by Customs

 

Seizure Statistic

 

 

 

 

 

 

 

 

Type SZ - SEIZURE
Date June 14, 2019
Status Approved
Incident Line Item Number 38
Case Number Case Title EAGLE Event Number Date Approved
E22. TRICON MMIC & Haoyang YU Not Specified 6/17/2019

OFFICIAL USE ONLY | LAW ENFORCEMENT SENSITIVE
This document is loaned to you for official use only and remains the property of the Department of Homeland Secuhhy AW enRer request for
disclosure of this document or information contained herein should be referred to HS! Headquarters together with a copy of the document.
Case 1:19-cr-10195-WGY Document 56-5 Filed 06/22/20 Page 27 of 32

DEPARTMENT OF HOMELAND SECURITY

HOMELAND SECURITY INVESTIGATIONS
INCIDENT REPORT

 

 

OFFICIAL USE ONLY | LAW ENFORCEMENT SENSITIVE

 

Page 26 of 31

 

Incident Sub-Line Item Number

0000

 

Line Item Type

 

 

 

Category OTH - General MDS/Other
Type EVD - Evidence
Quantity 3
Unit of Measure EA - UNITS
Domestic Estimated Value 4000

 

Line Item Description

Unknown MMIC amplifiers

 

Property Legal Status

EV - Evidence - Single Status

 

Property Physical Status

HE - Held by Customs

 

Seizure Statistic

 

 

 

Type SZ - SEIZURE
Date june 14, 2019
Status Approved
Incident Line Item Number 39
incident Sub-Line Item Number 0000

 

Line Item Type

 

 

 

Category OTH - General MDS/Other
Type EVD - Evidence
Quantity 1
Unit of Measure EA - UNITS
Domestic Estimated Value 500

 

Line Item Description

Optic device from Room L

 

Property Legal Status

EV - Evidence - Single Status

 

Property Physical Status

 

HE - Held by Customs

 

 

 

 

Case Number

This document is loaned to you for official use only and remains the property of the Department of Homeland Secubhy AM RARE request for
disclosure of this document or information contained herein should be referred to HSI Headquarters together with a copy of the document.

Case Title
TRICON MMIC & Haoyang YU

EAGLE Event Number
Not Specified

OFFICIAL USE ONLY | LAW ENFORCEMENT SENSITIVE

Date Approved
6/17/2019

 
Case 1:19-cr-10195-WGY Document 56-5 Filed 06/22/20 Page 28 of 32

DEPARTMENT OF HOMELAND SECURITY
HOMELAND SECURITY INVESTIGATIONS

 

 

INCIDENT REPORT

OFFICIAL USE ONLY | LAW ENFORCEMENT SENSITIVE

 

Page 27 of 31

 

Seizure Statistic

 

 

 

Type SZ - SEIZURE
Date June 14, 2019
Status Approved
Incident Line Item Number 40
Incident Sub-Line Item Number 0000

 

Line Item Type

 

 

 

 

Category OTH - General MDS/Other
Type EVD - Evidence

Quantity 1

Unit of Measure EA - UNITS

Domestic Estimated Value 50

Line Item Description Light

 

Property Legal Status

EV - Evidence - Single Status

 

Property Physical Status

HE - Held by Customs

 

Seizure Statistic

 

 

 

Type SZ - SEIZURE
Date June 14, 2019
Status Approved
Incident Line Item Number 41
incident Sub-Line Item Number 0000

 

Line Item Type

 

 

 

 

 

Category OTH - General MDS/Other
Type EVD - Evidence
Quantity 1
Unit of Measure EA - UNITS
Domestic Estimated Value 200

 

 

 

Case Title EAGLE Event Number

Date Approved

 

Case Number
TRICON MMIC & Haoyang YU

OFFICIAL USE ONLY | LAW ENFORCEMENT SENSITIVE

This document is loaned to you for official use only and remains the property of the Department of Homeland Seculty AW RRERer request for
disclosure of this document or information contained herein should be referred to HS! Headquarters together with a copy of the document.

Not Specified 6/17/2019
Case 1:19-cr-10195-WGY Document 56-5 Filed 06/22/20 Page 29 of 32

DEPARTMENT OF HOMELAND SECURITY
HOMELAND SECURITY INVESTIGATIONS

 

INCIDENT REPORT

OFFICIAL USE ONLY | LAW ENFORCEMENT SENSITIVE

 

 

Page 28 of 31

 

Line Item Description

Illuminator from Room L.

 

Property Legal Status

EV - Evidence - Single Status

 

Property Physical Status

HE - Held by Customs

 

Seizure Statistic

 

 

 

Type SZ - SEIZURE
Date june 14, 2019
Status Approved
Incident Line Item Number 42
Incident Sub-Line Item Number 0000

 

Line Item Type

 

 

 

Category OTH - General MDS/Other
Type EVD - Evidence
Quantity 1
Unit of Measure EA - UNITS
Domestic Estimated Value 250

 

Line Item Description

Humidity Chamber from Room L

 

Property Legal Status

EV - Evidence - Single Status

 

Property Physical Status

HE - Held by Customs

 

Seizure Statistic

Type
Date
Status

 

 

SZ - SEIZURE
june 14, 2019
Approved

 

 

Routing Information

 

Supervisor

Michael McGonigle

 

Automatic Distribution Office

 

 

BO - Boston, MA

 

 

 

 

Case Number

TRICON MMIC & Haoyang YU

Case Title EAGLE Event Number

Not Specified

OFFICIAL USE ONLY | LAW ENFORCEMENT SENSITIVE
This document is loaned to you for official use only and remains the property of the Department of Homeland Secubhy AW RRR request for
disclosure of this document or information contained herein should be referred to HS!| Headquarters together with a copy of the document.

Date Approved
6/17/2019
Case 1:19-cr-10195-WGY Document 56-5 Filed 06/22/20 Page 30 of 32

DEPARTMENT OF HOMELAND SECURITY

HOMELAND SECURITY INVESTIGATIONS
INCIDENT REPORT
OFFICIAL USE ONLY | LAW ENFORCEMENT SENSITIVE

   

 

Page 29 of 31

 

 

 

 

 

 

 

 

 

 

 

Document Notification Level 1-TO RECORD OWNER

 

 

 

Restrict Visibility

 

Groups Visibie To Restricted

 

 

 

 

 

 

Case Number Case Title EAGLE Event Number Date Approved

E22 TRICON MMIC & Haoyang YU Not Specified 6/17/2019
OFFICIAL USE ONLY | LAW ENFORCEMENT SENSITIVE

This document is loaned to you for official use only and remains the property of the Department of Homeland Secuhty AW RRRar request for
disclosure of this document or information contained herein should be referred to HS! Headquarters together with a copy of the document.
Case 1:19-cr-10195-WGY Document 56-5 Filed 06/22/20 Page 31 of 32

DEPARTMENT OF HOMELAND SECURITY

HOMELAND SECURITY INVESTIGATIONS
INCIDENT REPORT
OFFICIAL USE ONLY | LAW ENFORCEMENT SENSITIVE

Narrative

   

 

 

On June 11, 2019, a Grand Jury in the District of Massachusetts issued a true bill indicting Haoyang YU and his company Tricon MMIC LLC
of Lexington, Massachusetts for violations of 18 USC § 554 Smuggling Goods From the United States and 18 USC § 1832, Theft of Trade
Secrets. On June 14, 2019, HSI Boston CPIC special agents and their investigative partners executed four criminal search warrants in
Massachusetts, including the home Haoyang YU. Following the execution of these warrants, YU was interviewed and arrested for the
aforementioned violations of United States law.

 

 

 

 

Case Number Case Title EAGLE Event Number Date Approved

ee TRICON MMIC & Haoyang YU Not Specified 6/17/2019
OFFICIAL USE ONLY | LAW ENFORCEMENT SENSITIVE

This document is loaned to you for official use only and remains the property of the Department of Homeland Secubty AM MAGr request for
disclosure of this document or information contained herein should be referred to HSI Headquarters together with a copy of the document.
Case 1:19-cr-10195-WGY Document 56-5 Filed 06/22/20 Page 32 of 32

DEPARTMENT OF HOMELAND SECURITY
HOMELAND SECURITY INVESTIGATIONS

 

 

Metadata

INCIDENT REPORT

OFFICIAL USE ONLY | LAW ENFORCEMENT SENSITIVE

 

Page 31 of 31

 

 

 

 

Document Status Approved
Opened 6/16/2019
Last Updated 6/28/2019

 

Thomas Andersen

 

“wv |
Thomas Andersen
Owner's) |

 

Supervisor

MICHAEL MCGONIGLE

|

 

Approved

 

 

Stephen Valentine

 

Case Metadata

 

Case Title

TRICON MMIC & Haoyang YU

 

 

Case Opened

3/22/2018

 

Case Last Updated

6/17/2019

 

Approved

 

 

Michael McGonigle

 

 

Case Number

Case Title EAGLE Event Number

TRICON MMIC & Haoyang YU Not Specified
OFFICIAL USE ONLY | LAW ENFORCEMENT SENSITIVE

Date Approved
6/17/2019

This document is loaned to you for official use only and remains the property of the Department of Homeland Secu AW RR RAar request for
disclosure of this document or information contained herein should be referred to HS] Headquarters together with a copy of the document.

 

 
